Citation Nr: 1820706	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  18-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from January 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2017 rating decision.  Jurisdiction over this case is presently before the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

Throughout the period on appeal, audiometric examination shows no greater than a level IV hearing loss for the right ear and no greater than a level IV hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran was afforded a VA contract examination in October 2017 and although he requested a "retest" in his December 2017 notice of disagreement and January 2018 VA Form 9, he did not allege any inadequacy with the examination, nor did he allege that his hearing had worsened since this most recent examination.  The Board otherwise finds no indication that the examination is in some way inadequate.

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned.  38 C.F.R. § 4.86.  In this regard, and relevant here, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, the Veteran filed a claim for an increased rating for hearing loss in September 2017.

In October 2017, the Veteran was provided a VA contract examination.  The Veteran described his hearing loss as resulting in difficulty understanding speech with particular trouble in background noise.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
60
70
LEFT
50
55
55
55
65

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent in the right ear and 94 percent in the left ear.  The average of the puretones between 1000-4000 Hertz was 60 for the right ear and 57.5 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and II for the left.  Such a degree of hearing loss warrants a noncompensable rating under Table VII.  Under Table VIa, however, the Veteran received a numeric designation of IV for the right ear and IV for the left, which warrants a 10 percent rating under Table VII.  

Based on the above, the Board finds that the claim must be denied.  The Board has considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The Veteran's report of difficulty understanding speech with particular trouble in background noise is acknowledged; however, this is reflective of the type of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examination of record is sufficiently in compliance with the provisions of VA regulations, and it is afforded great probative value in determining the Veteran's level of hearing impairment.

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant entitlement to a compensable rating.  In reaching this conclusion, the Board has considered the applicability of the reasonable doubt doctrine; however, since the preponderance of the evidence is against his claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


